Citation Nr: 1631326	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  07-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee medial meniscus tear.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from September 1980 to June 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for a left knee medial meniscus tear and assigned an initial 10 percent rating, effective February 28, 2005.  The Veteran subsequently perfected an appeal of the initial rating.

The Veteran testified before an Acting Veterans Law Judge at a November 2009 travel board hearing at the Muskogee, Oklahoma, RO.  A transcript of the hearing is of record and has been reviewed.  The Acting Veterans Law Judge is unfortunately no longer with the Board.  The Veteran was informed of the Acting Judge's departure and offered the opportunity to have a second hearing, which he declined, and he requested that the Board decide his claim based on the evidence of record.

In February 2015, the Board denied the issue on appeal.  In April 2015, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order pursuant to a November 2015 
Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's decision.  The case is once again before the Board.  

The Board notes that the February 2015 Board decision also remanded the issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and service connection for right ankle, left foot, and right foot conditions.  In a June 2016 rating decision, the RO granted service connection for bilateral pes planus with hallux valgus, right foot, and assigned a 30 percent evaluation effective February 28, 2005.  Thus, the issues of service connection for left and right foot conditions have been resolved and those issues are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

Concerning the increased initial rating for PTSD and service connection for a right ankle claims, at present, these issues have not been re-certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R.        § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a). 

As the required notifications have not been sent in regard to these issues, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the appeal.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2015 JMR the parties agreed that the August 2014 VA examination and accompanying report did not fully address the Veteran's left knee condition and that a new examination is warranted.  Specifically, the examiner did not address the degree to which flare-ups cause additional limitation of motion of the right knee.  While the examiner stated that he was unable to evaluate the additional loss of range of motion during flare-ups because it would be mere speculation, the parties agreed that he did not adequately explain this conclusion.

In accordance with the JMR, the Board will remand the case to afford the Veteran a new knee examination.  On remand, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from June 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Then, schedule the Veteran for a knee examination to determine the current severity of his service-connected left knee medial meniscus tear.  The claims file should be made available to and reviewed by the examiner.  

All appropriate tests and studies should be conducted, including range-of-motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees, and the results reported.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition to objective test results, the examiner should fully describe the functional effects caused by the knee disability.  The examiner must also discuss the impact that the Veteran's knee disability has on his ability to secure and maintain substantially gainful employment.  

The examiner's report should also include the following:

* A discussion of the degree to which flare-ups cause additional limitation of motion of the knees. 

* If the examiner is unable to express the degree of loss of additional range of motion during flare-ups without resort to speculation, the examiner must explain whether (a) there is additional evidence that could enable an opinion to be provided, and describe that evidence, or (b) whether the inability to provide the opinion is based on the limits of medical knowledge.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




